ORDER

PER CURIAM.
The Treasurer of the State of Missouri, as custodian of the Second Injury Fund (“SIF”) appeals from a temporary award entered by the Labor and Industrial Relations Commission (“Commission”). The Commission found that Wilburn Sparks’ claim for compensation against the SIF was not barred by the statute of limitations. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).